COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judge Coleman and Senior Judge Cole
Argued at Richmond, Virginia


CLARENCE JUNIOR THOMAS
                                       MEMORANDUM OPINION * BY
v.          Record No. 1690-96-2     CHIEF JUDGE NORMAN K. MOON
                                           APRIL 22, 1997
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF HENRICO COUNTY
                        James E. Kulp, Judge
            (H. Pratt Cook, III, on briefs), for
            appellant. Appellant submitting on brief.

            (James S. Gilmore, III, Attorney General;
            Eugene Murphy, Assistant Attorney General, on
            brief), for appellee. Appellee submitting on
            brief.



     Clarence Junior Thomas appeals his sentence for operating a

motor vehicle after having been declared an habitual offender.

Thomas argues that the trial court coerced his waiver of his

presentence report and that consequently, it is in the best

interests of justice to remand his case for re-sentencing.

Holding that Thomas failed to properly preserve this issue for

appeal and that the ends of justice nor good cause shown justify

waiver of the Rule 5A:18 bar, we affirm.

     On April 9, 1996, Thomas pled guilty to operating a motor

vehicle after having been declared an habitual offender (second

offense).   At the conclusion of his trial, Thomas requested that

a presentence report be completed.   The report was ordered, and
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Thomas was released on bond with a return date of June 11, 1996.

     On June 4, 1996, Probation Officer Patricia A. Shaw, in a

letter to the trial judge, stated:
          This Officer was assigned to complete the
          Presentence Report on April 16, 1996, and a
          social history questionnaire was mailed to
          the subject's residence on that same date.
          Although several attempts were made to reach
          the subject, this Officer did not have any
          contact with the subject until May 21, 1996.
           The subject telephoned the district office
          and an appointment was scheduled that day,
          for any time except between 12:00 and 1:00.
          The subject arrived at the district office at
          12:00 and did not have the social history
          questionnaire completed. He was told he
          could remain at the district office to
          complete the questionnaire and this Officer
          would see him after 1:00, but he was not able
          to wait. This Officer was going to be in
          training for the remainder of the week, so
          the subject was given an appointment for May
          28, 1996, and was told to bring in the
          completed questionnaire. On May 28, 1996,
          the subject did report to the district
          office, however, he had only filled out the
          first three (3) pages of the questionnaire.
          Some information was obtained from the
          subject and the remaining portion of the
          questionnaire was returned to the subject,
          with instructions to complete the same and
          return prior to his sentencing date.
          Requests for verifications were sent out, but
          none have been returned to date, thus the
          Presentence Report will not be completed as
          ordered.

     On June 11, 1996, Thomas appeared for sentencing but after

learning that his presentence report had not been filed, he

requested the court grant a continuance until such time as the

report could be completed.   After reviewing Shaw's letter, the

court stated that "[t]he letter seems to indicate that it's the

fault of the defendant [that the report wasn't completed],

                               - 2 -
doesn't it?"   Thomas' counsel proffered that many of Thomas'

relatives had been out of town which caused some difficulty in

completing the questionnaire and that as of the time of the

hearing, Shaw had all the information required to complete the

report.   The following exchange then occurred between the Court

and Thomas' counsel:
          The Court:      All right, Mr. Cook, I'm willing to
                          continue the matter for the
                          presentence report, but I'm going
                          to revoke Mr. Thomas' bond.
           Mr. Cook:      Your Honor, may I have a second to
                          talk to Mr. Thomas to see if he
                          would like to proceed?

           The Court:     All right, because this matter
                          occurred in November and this
                          matter is going to be over. We're
                          not putting it off any further.

           Mr. Cook:      Yes, Judge. May I have an
                          opportunity to talk to him to see
                          if he would like to proceed today
                          on sentencing?

           The Court:     All right.

           Mr. Cook:      Your Honor, in light of that, Mr.
                          Thomas would like to proceed with
                          sentencing.


     Thomas' assertion that the trial court coerced his waiver of

the presentence report is raised for the first time on appeal.

At no time during the sentencing hearing was the trial judge

asked to vacate Thomas' sentence because of a coerced waiver of

the presentence report nor was any other indication made to the

trial court that Thomas waived under duress.   Rule 5A:18 provides

that "[n]o ruling of the trial court . . . will be considered as


                               - 3 -
a basis for reversal unless the objection was stated together

with the grounds therefor at the time of the ruling . . . ."

McQuinn v. Commonwealth, 20 Va. App. 753, 755, 460 S.E.2d 624,

626 (1995) (en banc).    Having failed to properly raise the issue

at trial, Rule 5A:18 bars Thomas from raising this argument now

except for good cause shown or to meet the ends of justice.

       The record establishes that Thomas was made aware of his

unequivocal right to have a presentence report completed and

submitted to the court prior to his being sentenced.   He was also

made aware that the sentencing guidelines had been completed and

that a recommendation of thirteen months, a period only slightly

greater than the one year minimum, had been made.   Thomas was

informed that the trial judge and the Commonwealth were willing

to proceed with only the guidelines if Thomas was willing to

waive the presentence report.
       "Waiver is the intentional relinquishment of a known right

with both knowledge of its existence and intention to relinquish

it."    Sink v. Commonwealth, 13 Va. App. 544, 547, 413 S.E.2d 658,

660 (1992).   Here, Thomas waived his right to a presentence

report after being informed that it was the court's intention to

revoke his bond in the event that the court granted Thomas'

request for a continuance.   It is undisputed on the record that

Thomas was aware of his right and that he had the necessary

intent when he waived that right.   That Thomas was required to

decide if he wished to waive his presentence report does not

amount to coercion, even where the trial court announced that it

                                - 4 -
would revoke bond in the event that the continuance was granted.

"Although a defendant may have a right, even of constitutional

dimensions, to follow whichever course he chooses, the

Constitution does not by that token always forbid requiring him

to choose."   Crampton v. Ohio, 402 U.S. 183 (1971), sentence

vacated, 408 U.S. 941 (1972).   Had Thomas decided to await the

presentence report, the trial court's decision to revoke Thomas'

bond on that basis would have been subject to immediate appeal.

     Because the record does not show any obvious miscarriage of

justice, neither the ends of justice nor good cause permit waiver

of the Rule 5A:18 bar.   Commonwealth v. Mounce, 4 Va. App. 433,

436, 357 S.E.2d 742, 744 (1987).   Accordingly, we do not reach

the only issue raised by Thomas on brief and affirm.

                                                   Affirmed.




                                - 5 -